DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission, filed on 01/10/2022, has been entered.

Status of Application
Receipt of the amendments to the claims, the applicant arguments/remarks, filed on 06/08/2021, is acknowledged.  Declaration under 37 CFR 1.132, filed on 01/10/2022, is acknowledged and taken into consideration.  
Claims 43 and 59-67 are pending in this action.  Claims 1, 4-6, 11, 13, 26, 28, 30, 38, 41, 43-44, 47, 55-58 have been cancelled.  Claims 2-3, 7-10, 12, 14-25, 27, 29, 31-37, 39-40, 42, 45-46, 48-54 have been cancelled previously.  Claim 43 has been amended.  New claims 61-67 have been added.  Claims 43 and 59-67 are currently under consideration.
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a 371 of PCT/CN2018/074146, filed January 25, 2018, which claims benefit of foreign priority to CN2017/10057401.4, filed January 26, 2017.  No English translation of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement, filed on 01/10/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Objections
Claim 43 is objected to because of the following informalities:  Claim 43 comprises acronym “API”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43 and 59-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim contains subject matter, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present case, newly amended claims 43 and/or 61 recite the limitation "the cylindrical shell is formed by an insoluble material that does not dissolved in the gastrointestinal tract at a pH of 0.1-8.0” that does not have any support in the original insoluble material” may be hydroxypropyl methylcellulose/hypromellose, hydroxyethyl cellulose, etc., i.e., materials that are highly soluble in water at pH 6.8-7 at 25-37 oC (see Wikipedia).  Therefore, said newly introduced limitation constitutes a new matter.  
35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 43 and 59-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 43 comprises the limitations “shell is formed by an insoluble material that does not dissolve in the gastrointestinal track at pH 0.1-8.0” and/or “a 1st material soluble in stomach at the pH from 0.1 to 7.0” that is unclear.  To this point, it is noted that it is well known in the field that the pH of gastric acid in the human stomach lumen is 1.5-3.5, wherein the pH of the gastrointestinal tract (i.e., from duodenum to colon) is 5.5-8.5 in the gastrointestinal track at pH 0.1-8.0” and/or “in stomach at the pH from 0.1 to 7.0” are unclear.  Similar is applied to claim 61.  Clarification required.  
Claim 43 recites the limitations “the upper end is covered by a 1st layer” and/or “the bottom end is covered by a 2nd layer” that are unclear.  In the present case, it is unclear if the terms “an upper end” and/or “a bottom end” are considered/disclosed as structural elements that are present in the dosage form and are coated with a 1st layer or a 2nd layer.  Similar is applied to claim 61.  Clarification is required. 
Claim 61 recites the limitation “a first API” that is unclear, because said claim does not teach the presence of additional APIs in the claimed dosage form.  Clarification is required. 
Claims 43 and/or 61 recites the limitations “layer dissolves” and/or “layer is released” that is unclear, because the differences between said terms/limitations are not clearly delineated.  This limitation was interpreted as best understood, e.g., as “the first API is released from the third layer”.  Clarification is required.  
Claims 59 (dependent on claim 43) and 61 appears to be identical, because claim 59 teaches the use of 1st and 2nd APIs that are the same.  Further, given that independent claim 43 does not clearly define compounds/materials that can be included into the claimed layers, the difference between claims 59 and 61 are not reasonably clear.  Claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the 
Claims 60 and 63-67 are rejected as being dependent on rejected independent claim 61 and failing to cure the defect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 43 and 59-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) U.S. Patent No. 10,363,220; (2) U.S. Patent No. 10,258,575; (3) U.S. Patent No. 11,279,429.
Although the conflicting claims are not identical, they are not patentably distinct from each other because prior patents also claim:  A drug dosage form comprising a (i)  core having a top surface and a bottom surface, wherein the core comprises at least two vertical segments in direct contact with each other, each comprising a drug embedded in a substrate; and (ii) a water insoluble shell wrapping around the core, wherein the shell is in direct contact with the at least two segments and leaves the top, bottom, or both surfaces exposed.  Prior patents teach that said substrate can be a multi-layered substrate.  The conflicting claims are not patentably distinct from each other, because prior patents claims are merely broader than instant claims.  

Response to Arguments
Applicant's arguments, filed on 01/10/2022, have been fully considered, but they are moot in view of amendments to the claims.  Applicant's amendments necessitated new ground(s) of rejection presented in this office action.  
Applicant is advised to clarity the claim language, the material that should be used in the claimed dosage forms and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art, to place the application in condition for allowance. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches a large variety of multi-layer tablets that may include (i) adhesive layers/shells; (ii) enteric layers/outer coatings; (iii) active agents layers, and (iv) barrier layers separating active agent layers, as well as compounds that can used in said .
The prior art does not teach multi-layer tablets comprising a symmetric structure (with respect to the middle layer consisting of an active agent) as instantly claimed that provides a controlled delivery of active agents to target locations in the gastrointestinal tract and allows minimizing drug degradation during the delivery, increasing thereby the drug bioavailability.  Applicant teaches that said multi-layer tablets can be manufactures by 3D printing on a commercial scale, wherein each multi-layer tablet possesses or substantially complies with such pre-determined characteristics as uniformity, precision of layer thicknesses/surface area, precision of dosage form shape/size/weight, precision of active agents amount and release profile. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615